TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00661-CR


                                Austin Ray Carpenter, Appellant

                                                  v.

                                   The State of Texas, Appellee



             FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
   NO. B-16-0348-SB, THE HONORABLE MARTIN (BROCK) JONES, JUDGE PRESIDING


                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was originally due December 15, 2017. On April 12, 2018, this

Court sent a notice to appellant informing him that his brief was overdue and that a failure to file

a satisfactory response by April 23, 2018, would result in the referral of this case to the trial court

for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

               The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate
supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than July 12, 2018. See id. R. 38.8(b)(3).

               It is so ordered June 12, 2018.



Before Chief Justice Rose, Justices Goodwin and Field

Abated and Remanded

Filed: June 12, 2018

Do Not Publish




                                                 2